       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                    File No. 19-CR-101
                                                                 (SRN/KMM)
                   Plaintiff,

 v.                                                      ORDER ADOPTING R&R
                                                         AND AFFIRMING ORDER
 Aaron Rhy Broussard,

                Defendant.


Thomas M. Hollenhorst and Melinda Williams, United States Attorney’s Office, 300 South
4th St., Ste. 600, Minneapolis, MN 55415, for the Government

Aaron Rhy Broussard, SPN # 13200, Sherburne County Jail, 13880 Business Center Dr.,
Elk River, MN 55330, Pro Se Defendant

Aaron J. Morrison, Wold Morrison Law, Ste. 705, 331 Second Ave. S., Minneapolis, MN
55401, Defendant’s Standby Counsel


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Objections [Doc. No. 65] filed by Defendant

Aaron Rhy Broussard to Magistrate Judge Katherine M. Menendez’s July 13, 2021 Report

and Recommendation (“the R&R”) [Doc. No. 62], and the July 13, 2021 Order (“the Order”)

on the parties’ non-dispositive pretrial motions [Doc. No. 63]. In the R&R, Magistrate Judge

Menendez recommended that Defendant’s Motion to Dismiss the Indictment [Doc. Nos. 5, 6,

9, 44] be denied, and his Motion to Suppress [Doc. No. 45] be denied. In the Order, as

relevant here, Magistrate Judge Menendez denied as moot Defendant’s Motion for Disclosure

of Brady and Giglio Material [ECF No. 49], and denied his Motion for a Bill of Particulars
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 2 of 24




[Doc. No. 51]. For the reasons set forth below, Broussard’s Objections are overruled, the

Court adopts the R&R and affirms the Order.

   I.      BACKGROUND

           A. Factual Background

        Broussard is charged in a 21-count indictment with unlawful drug importation,

possession, and distribution.   Specifically, the Government has charged him with the

following: (1) one count of conspiracy; (2) one count of importation of Fentanyl; (3) seven

counts of possession with intent to distribute various controlled substances or controlled

substance analogues; (4) nine counts of distribution of fentanyl resulting in death; (5) two

counts of distribution of fentanyl resulting in serious bodily injury; and (6) one count of

distribution of fentanyl resulting in serious bodily injury and death. (Indictment, Counts 1–

21 [Doc. No. 1].)

        The Government alleges that between approximately 2014 and 2016, Broussard

ordered a variety of substances, including controlled substance analogues that were intended

for human consumption, from an unindicted co-conspirator and other China-based drug

suppliers. (Id. ¶¶ 1–2(a)–(h).) Upon receipt of the substances in Minnesota, the Government

alleges, Broussard would repackage them for resale, market them on Internet websites

including PlantFoodUSA.Net, and mail them to customers across the United States. (Id.) The

Government further contends that in 2016, Broussard ordered 100 grams of a substance

known as “4-FA” (4-Fluoroamphetamine) from China, but received 100 grams of fentanyl, a

controlled substance. (Id. ¶ 3.) Broussard then distributed the fentanyl to customers in the

United States, the Government alleges, who ingested the drug, resulting in overdose deaths

                                              2
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 3 of 24




in Georgia, Kentucky, Michigan, Illinois, California, Minnesota, Florida, Pennsylvania,

Texas, New York, Wisconsin, and non-fatal serious injuries in Michigan, California, Iowa,

and Pennsylvania. (Id. ¶ 3(a)–(s).)

       In December 2016, a grand jury in Scranton, Pennsylvania, indicted Broussard on a

single count, charging him with distribution and possession with intent to distribute a

controlled substance resulting in serious bodily injury and death in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C). See United States v. Broussard, No. 3:16-CR-352, 2020 WL

3839643, at *1 (M.D. Penn. July 8, 2020). As noted in the R&R, in the Pennsylvania action,

Broussard was appointed four different attorneys, filed seven motions to continue, filed a

number of pretrial motions, and also filed a petition for a writ of habeas corpus. (R&R at 5.)

       In April 2019, a Minnesota grand jury returned the Indictment in this action against

Broussard, as described above. The Court appointed counsel for Broussard, although he

remained in Pennsylvania.      (Id.)   In December 2020, following the dismissal of the

Pennsylvania indictment on the motion of the government in the Middle District of

Pennsylvania, the Government here initiated the transfer of Broussard to the District of

Minnesota. (Id.) After Broussard’s initial appearance and detention hearing, the Court held

a hearing pursuant to Faretta v. California, 422 U.S. 806 (1975), and granted Broussard’s

motion to represent himself. (R&R at 5.) Broussard has filed twelve pretrial motions since

being charged here, and the magistrate judge held a pretrial motions hearing on May 10, 2021.

(Id. at 5–6.)




                                              3
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 4 of 24




       2. R&R and Order

       Among Broussard’s dispositive motions are the Motions to Dismiss the Indictment

and Motions to Suppress [Doc. Nos. 5, 6, 9, 44–51] that Magistrate Judge Menendez

addressed in the R&R, as well as Broussard’s non-dispositive motions [Doc. Nos. 17, 46–51]

that she addressed in the Order. In the R&R, Magistrate Judge Menendez recommended that

Broussard’s Motions to Dismiss the Indictment be denied. She stated that in these motions,

Broussard relies on a single, overriding theory that is simply incorrect—namely, that the

Government “will be unable to prove the requisite criminal intent under the Controlled

Substances Act (CSA), 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), because there is no evidence

that [Broussard] intended to distribute a controlled substance.” (R&R at 6) (summarizing

Defendant’s argument). Magistrate Judge Menendez noted that Broussard asserted this

theory in support of his request for dismissal based on purported prosecutorial misconduct

before the grand jury, vindictive prosecution, selective prosecution, and outrageous

government conduct. (See id. at 11–21.)

       In addition, Magistrate Judge Menendez rejected Broussard’s claim that his

constitutional right to a speedy trial had been violated, finding that most of the delay was

attributable to the pending Pennsylvania case. (Id. at 31–39.) In addition, she determined

that Broussard did not previously invoke his right to a speedy trial, nor has he demonstrated

prejudice resulting from the delay. (Id.)

       Finally, the magistrate judge recommended the denial of Broussard’s motions to

suppress, in which he challenged certain searches conducted during the investigation of his

case. (Id. at 21–29.)

                                             4
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 5 of 24




       Regarding the non-dispositive motions addressed in the Order, as relevant here,

Magistrate Judge Menendez denied as moot Broussard’s Motion for Disclosure of Brady and

Giglio Material, noting the Government’s representation that it had provided the requested

information to Broussard. (Order at 3.) She also denied Broussard’s Motion for a Bill of

Particulars, noting that the basis for Broussard’s motion stemmed from his “incorrect premise

that there is a fundamental flaw in the government’s theory.” (Order at 4–5.) She further

found that the Indictment sufficiently informs Broussard of the charges against him. (Id. at

5.)

       3. Objections

       In his Objections, Broussard takes issue with the magistrate judge’s interpretation of

the statutes under which he is charged—the CSA and the Analogue Act—and legal precedent

related to the element of criminal intent under the statutes. (Objs. at 1–5.) Consistent with

his different interpretation of the applicable legal authority, Broussard objects to the portions

of the R&R that address these issues, as well as the magistrate judge’s findings and

recommendation concerning his claim of a constitutional speedy-trial violation. (Id. at 5–7.)

       With respect to the Order, Broussard argues that the magistrate judge erred in denying

as moot his Motion for Disclosure of Brady and Giglio Material and in denying his Motion

for a Bill of Particulars. (Id. at 7–10.)

       In response to Defendant’s Objections, the Government urges the Court to adopt

Magistrate Judge Menendez’s recommendations. (Gov’t’s Response [Doc. No. 66] at 1–2.)

It argues that Broussard merely rehashes arguments previously made in his filings but raises



                                               5
           CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 6 of 24




no new arguments that would call into question any of the magistrate judge’s findings and

recommendations. (Id.)

   II.       DISCUSSION

         The district court reviews the magistrate judge’s recommendations on dispositive

matters de novo, undertaking an independent analysis of those portions of the R&R to which

a party objects. 28 U.S.C. § 636(b)(1)(C); see also D. Minn. L.R. 72.2(b)(3). The standard

of review for an objection to an order on a non-dispositive matter is “extremely deferential,”

Reko v. Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999), and the district

court will affirm a magistrate judge’s order unless it is “clearly erroneous or contrary to law.”

28 U.S.C. § 636(b)(1)(A); D. Minn. L.R. 72.2(a)(3).

         A. Objections to the R&R

         Any analysis of Broussard’s objections requires a preliminary grounding in the

applicable law under the CSA and the Analogue Act. As Magistrate Judge Menendez

accurately noted, the basis for many of Broussard’s arguments stems from his misreading of

the law.

             1. The Element of Intent Under the CSA and the Analogue Act

         In the R&R, the magistrate judge fairly summarized Broussard’s interpretation of the

law. Essentially, he argues that the Indictment must be dismissed because the Government

cannot prove the necessary element of criminal intent, because there is no evidence that he

intended to distribute controlled substances—instead, at most, he intended to distribute a

controlled substance analogue, i.e., a substance with a chemical structure that is substantially

similar to prohibited controlled substances and which has a similar effect on the central

                                               6
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 7 of 24




nervous system. (See R&R at 6); 21 U.S.C. § 802(32). Specifically, Broussard first argues

that the Government will be unable to prove that he knowingly distributed fentanyl, a

controlled substance, and, at most, the Government might be able to prove that he knowingly

distributed 4-FA, an amphetamine that may be considered an analogue drug. (See R&R at 6–

7.) Second, he contends that his alleged intent to distribute 4-FA is insufficient to support a

conviction under the CSA, which requires the intentional distribution of a “controlled

substance.” (See id.) Because an analogue is not a controlled substance under the CSA, he

argues, intent to distribute an analogue is insufficient to sustain a conviction under the CSA.

(Id.)

        In his Objections, Broussard generally reasserts these arguments. (Compare Objs. at

1–5 (asserting various arguments regarding the “accidental distribution” of a controlled

substance, technical impossibility, constructive amendment, willful blindness, and whether

or not an analogue’s status is “definitive”), with Def.’s Mot. to Dismiss [Doc. No. 44] at 4–

16 (asserting same or similar arguments).)

              a. The CSA

        As noted, the Indictment charges Broussard with violations of the CSA and the

Analogue Act. The CSA criminalizes the distribution of a “controlled substance.” It defines

a “controlled substance” as “a drug or other substance” listed in several schedules of the

statute. 21 U.S.C. § 802(6). Fentanyl, one of the substances that the Government charges

Broussard with distributing, is a controlled substance under the CSA. See 21 U.S.C. § 802(c),

schedule II(b)(6). To establish a violation of the CSA for the knowing distribution of a

controlled substance, the Government must prove that the defendant (1) distributed the

                                              7
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 8 of 24




controlled substance identified in the Indictment; and (2) knew that he was distributing a

controlled substance. 21 U.S.C. § 841(a); United States v. Ramos, 814 F.3d 910, 915 (8th

Cir. 2016). To satisfy the “knowledge” element of the offense, the Government only needs

to establish general criminal intent, i.e., “awareness that the substance possessed was a

controlled substance of some kind.” United States v. Sharp, 879 F.3d 327, 337 (8th Cir. 2018)

(citing Ramos, 814 F.3d at 915). Therefore, the Government is not required to prove that the

defendant knew the specific type or name of the substance. Ramos, 814 F.3d at 915 (citing

United States v. Noibi, 780 F.2d 1419, 1421 (8th Cir. 1986)); see also McFadden v. United

States, 576 U.S. 186, 191–92 (2015) (stating that the CSA’s knowledge requirement “may be

met by showing that the defendant knew he possessed a substance listed on the schedules,

even if he did not know which substance it was.”). For example, as Magistrate Judge

Menendez correctly stated, “It is settled, for example, that a person can be guilty of

distributing methamphetamine, a controlled substance, even if they believed they were

distributing cocaine, also a controlled substance.” (R&R at 7.)

              b. The Analogue Act

       The Analogue Act criminalizes the distribution of certain controlled substance

analogues that are not listed on the controlled substance schedules. It “identifies a category

of substances substantially similar to those listed on the federal controlled substances

schedules, and then instructs courts to treat those analogues, if intended for human

consumption, as controlled substances listed on schedule I for purposes of federal law.”

McFadden, 576 U.S. at 188 (citing 21 U.S.C. §§ 802(32)(A), 813). The Analogue Act

provides that if an analogue is intended for human consumption, it shall be treated as a

                                              8
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 9 of 24




controlled substance “for the purposes of any Federal law.” 21 U.S.C. § 813(a) (emphasis

added). Because the Analogue Act “extends [the CSA’s] framework to analogous substances,

the CSA’s mental-state requirement applies when the controlled substance is, in fact, an

analogue.” McFadden, 576 U.S. at 187. Accordingly, to establish a violation under the

Analogue Act, the Government must prove that the defendant “knew that the substance he

was distributing is controlled under the CSA or Analogue Act, regardless of whether he knew

the substance’s identity,” or that the defendant “knew the specific analogue he was

distributing, even if he did not know its legal status as a controlled substance analogue.” Id.

Here, the Government alleges that 4-FA is an analogue of amphetamine under the Analogue

Act, with a molecular structure that differs from amphetamine by only a single atom. (See

R&R at 8.)

              c. Analysis

       As Magistrate Judge Menendez stated in the R&R, the Government offers three

theories for establishing Defendant’s “knowledge” under the statutes in question: (1)

Broussard knowingly distributed fentanyl to his customers, resulting in their deaths; (2)

Broussard’s knowledge can be established through his willful blindness; or (3) Broussard

believed he was distributing 4-FA to his customers, and therefore had the requisite degree of

intent required by the Analogue Act and McFadden. (See id. at 8–9.) As the magistrate judge

observed, the Government will have to prove at trial the required degree of intent required by

McFadden, and also that 4-FA is, in fact, an analogue. (Id. at 8 n.9.) But at this stage, the

Court reviews whether the allegations in the Indictment, if proven, constitute the crimes

alleged. See Fed. R. Crim. P. 7(c)(1).

                                              9
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 10 of 24




       In general, Broussard argues that the facts alleged in the Indictment fail to sufficiently

support the crimes charged and that his prosecution is not based on facts that were properly

presented to the grand jury. (See Objs. at 5.) At most, he contends, the Government may

have presented facts to the grand jury supporting the accidental distribution of fentanyl. (See

id.) He acknowledges that the Government’s evidence may provide probable cause that he

believed he was distributing 4-FA, which appears to be a mere analogue for a controlled

substance, but contends that it cannot establish that he had the necessary intent required for

the CSA violations alleged in the Indictment. (See R&R at 9) (citing Def.’s Mot. to Dismiss

at 4). Broussard therefore surmises that the Government must have mischaracterized the law

on intent or concealed evidence in order for a grand jury to find probable cause to indict him

on the instant charges. (Id.; Objs. at 5.) He also argues that the Government’s third theory

for establishing guilt constitutes an “infeasible” constructive amendment of the Indictment,

as it modifies the offenses charged through “the introduction of elements not originating

within the indictment.” (Objs. at 3, 5.)

       The Court agrees with the magistrate judge that Broussard’s interpretation of the law

is incorrect. As Magistrate Judge Menendez aptly stated, “A person can be guilty of a

controlled substance crime under the CSA even if they believed they were distributing an

analogue rather than a listed drug.” (R&R at 9.) The Analogue Act provides that an analogue

can be treated as a controlled substance for the purposes of “any” federal law, 21 U.S.C. §

813(a). “Any” federal law includes the CSA. The CSA’s requirement of knowingly

distributing a controlled substance is satisfied when the defendant knowingly distributes an

analogue to a listed controlled substance. McFadden, 576 U.S. at 188–89. Thus, as stated

                                              10
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 11 of 24




in the R&R, a defendant may be found guilty if he had the necessary intent to distribute an

analogue, but inadvertently distributed an actual controlled substance instead, just as a

defendant may be found guilty of distribution of a controlled substance if he had the necessary

intent to distribute it, but inadvertently distributed a different controlled substance. (R&R at

10.)

       In Sharp, 879 F.3d at 337, the Eighth Circuit Court of Appeals rejected the same

argument that Broussard asserts here, albeit in the context of a motion to withdraw a guilty

plea. The defendant in Sharp had argued, unsuccessfully, that because he believed the

substance in question was merely an analogue, he lacked the requisite “knowledge” under the

CSA for distributing a controlled substance listed on a schedule. Id. As the court explained,

       [T]he Government needs to establish only general criminal intent to obtain a
       conviction under Section 841(a). As we have explained, “The Government is
       not required to prove that the defendant actually knew the exact nature of the
       substance with which he was dealing. The ‘knowingly’ element of the offense
       refers to a general criminal intent, i.e., awareness that the substance possessed
       was a controlled substance of some kind.” In other words, when the
       Government proves beyond a reasonable doubt that a defendant believed that
       a substance was an analogue intended for human consumption, that defendant
       cannot escape liability because the substance turned out to have been on the
       controlled substance schedules. The belief that he possessed an analogue
       establishes the defendant’s knowledge.

Id. (quoting Ramos, 814 F.3d at 915) (emphasis added).

       The Court therefore rejects Broussard’s incorrect reading of the law. While the

Government will be put to its burden of proof at trial, the Court finds that the Indictment

properly alleges sufficient facts to support the charges against Broussard, as discussed in more

detail below.



                                              11
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 12 of 24




           2. Motions to Dismiss the Indictment

       Broussard moves to dismiss the Indictment on several grounds, all of which

incorporate his incorrect reading of the law. The magistrate judge recommended the denial

of his Motions to Dismiss.       The Court addresses only the grounds to which Broussard

specifically objects.

               a. Prosecutorial Misconduct Before the Grand Jury

       “Where a defendant alleges prosecutorial misconduct, dismissal of the indictment is

proper only when the defendant demonstrates flagrant misconduct and substantial prejudice.”

United States v. Darden, 688 F.3d 382, 387 (8th Cir. 2012) (citation and quotation omitted).

Because “grand jury proceedings are afforded a strong presumption of regularity,” a

defendant who “seek[s] to overcome that presumption faces a heavy burden.” United States

v. Fenner, 600 F.3d 1014, 1021 (8th Cir. 2010) (citation omitted). Even if a defendant can

meet that heavy burden, dismissal is an “extreme remedy” and “is inappropriate absent a

showing of actual prejudice.” Id. (citing United States v. Wilson, 565 F.3d 1059, 1069–70

(8th Cir. 1986)).

       In his Objections, Broussard states that based on the Government’s theories of the

case, it is “highly likely that the government relied upon the third theory of accidental

distribution of fentanyl during the grand jury proceeding.” (Objs. at 5.) He then speculates

that the Government “inevitably present[ed] misinformation that was extremely prejudicial

and influential to the grand jury’s decision to indict.” (Id.) Broussard posits that his belief is

“significantly probable solely based upon most of the documentation created and the oral

presentations by the government [minutes ECF #58; #16 and #55], which expressed the

                                               12
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 13 of 24




accidental theory.” (Id.) (emphasis in original). Also, if the Government relied upon its first

or second theories of liability in its presentation of the facts to the grand jury, Broussard

contends that “it can be inferred that the grand jury proceeding was plagued with

disinformation.” (Id.)

       Magistrate Judge Menendez considered Broussard’s arguments, finding that they were

based upon a flawed reading of the law. (R&R at 15.) As she observed, and as the Court has

discussed, “Under federal law, analogues are themselves treated as controlled substances.”

(Id.) (quoting Sharp, 879 F.3d at 337). Because the charges in this case are consistent with

the law, Broussard’s misreading of the law cannot support a finding of prosecutorial

misconduct before the grand jury. If Broussard is challenging whether the Government can

prove the requisite level of intent under McFadden, that is a question for trial, rather than a

basis for challenging the Indictment. (See id.)

       To the extent Broussard alleges prosecutorial misconduct before the grand jury based

on the Government’s theory of willful blindness, this argument likewise affords him no relief.

(See id. at 15–16.) As Magistrate Judge Menendez noted, willful blindness is typically not

“spelled out in a grand jury indictment.” (Id. at 16.) Usually, the doctrine is presented in a

proposed jury instruction because it provides a means for proving the requisite degree of intent

for criminal statutes such as the CSA. (Id.) (citing United States v. Mellor, 373 Fed. App’x

656 (8th Cir. 2010) (rejecting argument that a willful-blindness jury instruction constructively

amended the indictment because “instruction merely provided a means of inferring that

knowledge.”); Sharp, 879 F.3d at 337 (holding that evidence that “there was a high probability

that [the defendant believed] the substance was an analogue is sufficient for establishing

                                              13
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 14 of 24




willful blindness” because “the Government needs to establish only general criminal intent to

obtain a conviction under Section 841(a).”). And if the Government did present the concept

of willful blindness to the grand jury, it was free to do so. See United States v. Platter, 514

F.3d 782, 787 (8th Cir. 2008) (“Generally, the government is free to prove a defendant’s

liability for one criminal offense using multiple theories of guilt.”) As the magistrate judge

correctly noted, an indictment need not make clear the particular theory of liability that the

Government will use to establish a particular element of an offense. (R&R at 16) (citing

United States v. Zackery, 494 F.3d 644, 649 (8th Cir. 2007)).

       For all of these reasons, the Court agrees with the magistrate judge’s analysis and

adopts her recommendation to deny Broussard’s Motions to Dismiss the Indictment with

respect to Broussard’s allegations of misconduct before the grand jury.

              b. Vindictive Prosecution

       Another basis on which Broussard moves for dismissal of the Indictment is vindictive

prosecution, in violation of his due process rights.      He alleges that investigative and

prosecutorial coordination between districts, including the District of Minnesota and the

Middle District of Pennsylvania was improper, because the prosecutors were aware that he

did not know that the substance he sold was fentanyl, and therefore, the charged “federal

crime was never allegedly committed.” (See R&R at 17) (quoting Def.’s Mot. to Dismiss at

18)). Broussard further contends that in this District, the Government brought charges against

him as punishment for his failure to plead guilty in Pennsylvania to a global resolution of all

federal charges. (Id.) Magistrate Judge Menendez rejected these arguments. (Id. at 17–19.)



                                              14
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 15 of 24




       In his Objections, Broussard asserts that “there’s no doubt” that the Indictment here

“was directly consequential to the defendant’s multiple refusals of the [Middle District of

Pennsylvania] plea deal,” and the invocation of his right to trial. (Objs. at 6.) He explains,

“[T]he punitive motive of the government was solely in response to the defendant exercising

a legal right. Whether or not if they were also seeking justice is irrelevant; which the Court

may be confusing with punishment.” (Id.) (emphasis in original). Further, Broussard suggests

that “the substantial delay in pursuing the defendant” lends support to his claim that charges

were brought in Minnesota to punish him for not entering into a global plea agreement. (Id.)

       The Court disagrees. As the magistrate judge noted, there was no coordinated effort

to seek unsupported charges against Broussard because, as the Court has explained, “the

charges themselves withstand careful scrutiny.” (R&R at 17.) Moreover, multiple districts

may coordinate their investigation and prosecution of a defendant to share information, avoid

redundancy, conserve resources, and avoid unjust results. (Id.) (citing United States v.

Elmardoudi, 501 F.3d 935 (8th Cir. 2007) (affirming conviction where multiple districts

coordinated efforts and attempted to reach global resolution); United States v. Lucas, 841 F.3d

796, 804 (8th Cir. 2016) (noting that, with respect to state/federal efforts, caselaw “permits

very close coordination in the prosecutions, in the employment of agents of one sovereign to

help the other sovereign in its prosecution, and in the timing of the court proceedings so that

the maximum assistance is mutually rendered by the sovereigns.”)).

       The Court also disagrees with Broussard that charges were brought against him here

as punishment for not pleading guilty in Pennsylvania. “Vindictive prosecution occurs when

a prosecutor seeks to punish a defendant solely for exercising a valid legal right.” United

                                              15
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 16 of 24




States v. Williams, 793 F.3d 957, 963 (8th Cir. 2015). A defendant bears a heavy burden “to

show that the prosecution was vindictive, in light of the discretion prosecutors are given in

performing their duties.” United States v. Robinson, 809 F.3d 991, 1000 (8th Cir. 2016). In

the R&R, the magistrate judge properly observed that charging a defendant with a more

serious charge after he declines to plead guilty to a lesser charge, without more, does not

violate the Due Process Clause. (R&R at 18) (citing Bordenkircher v. Hayes, 434 U.S. 357

(1978) (“[I]n the “give-and-take” of plea bargaining, there is no such element of punishment

or retaliation so long as the accused is free to accept or reject the prosecution’s offer.”); United

States v. Goodwin, 457 U.S. 380 (1982) (“[J]ust as a prosecutor may forgo legitimate charges

already brought in an effort to save the time and expense of trial, a prosecutor may file

additional charges if an initial expectation that a defendant would plead guilty to lesser

charges proves unfounded.”)).

       Broussard fails to support his assertion that the Minnesota prosecution was brought

solely as punishment for his decision to not plead guilty in the Middle District of

Pennsylvania. Williams, 793 F.3d at 963. As set forth in the R&R, the crimes for which

Broussard is charged in Minnesota began in 2014 and lasted until December 2016. (R&R at

19.) The investigation in Minnesota appears to have begun in 2016, and continued into 2017,

if not later. (Id.) The Minnesota case involves numerous charges related to the deaths of

multiple people and a multistate investigation, whereas the Pennsylvania case involved more

narrow charges related to a single death. (Id.) As to Broussard’s claim that a “substantial

delay in pursuing [him]” supports a finding of vindictive prosecution, the Court disagrees and



                                                16
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 17 of 24




addresses Broussard’s arguments regarding delay in the context of his claim of a

constitutional speedy-trial violation.

       In sum, the Court fully agrees with the magistrate judge that there is no basis for

dismissal of the Indictment on grounds of vindictive prosecution, and “declines to presume

that the prosecutors in Minnesota chose to bring charges against Mr. Broussard, not because

his Minnesota crimes allegedly led to the deaths of eleven people around the country, but

purely to punish him for exercising his rights in Pennsylvania.” (Id.) His motion to dismiss

on this basis is therefore denied.

               c. Selective Prosecution

       Broussard also seeks dismissal of the Indictment on grounds of selective prosecution.

He argues that his due process rights were violated through selective prosecution because the

Government indicted him, but not D.L.S., a person to whom Broussard allegedly sold

fentanyl, and who in turn provided it to his girlfriend, who died after ingesting it. (Def.’s

Mot. to Dismiss at 22; see Indictment ¶ 3(f).) The magistrate judge denied Broussard’s

Motion to Dismiss the Indictment on this basis, finding that he failed to show that the

Government chose to prosecute Broussard, but not D.L.S., for an improper reason. (R&R at

20.)

       A defendant asserting a claim of selective prosecution must demonstrate: “1) that he

has been singled out for prosecution while others similarly situated have not been prosecuted

for similar conduct and 2) that the government’s action in thus singling him out was based on

an impermissible motive such as race, religion, or the exercise of constitutional rights.”

United States v. Leathers, 354 F.3d 955, 963 (8th Cir. 2004) (citation omitted). A defendant

                                             17
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 18 of 24




bears the burden of proving that the government engaged in selective prosecution. United

States v. Hirsch, 360 F.3d 860, 864 (8th Cir. 2004).

       While Broussard argues that D.LS. is no less culpable than he is just because D.L.S.

“distributed” the drug to his girlfriend without monetary payment, whereas Broussard

received compensation, (Objs. at 6–7), the Indictment makes no such distinction. But there

is a significant factual distinction between D.L.S. and Broussard, in that the Indictment alleges

that Broussard is responsible for multiple deaths and serious injuries, including the serious

injury of D.L.S. (Indictment ¶ 3(a)–(s).) The Court has no other information about D.L.S.,

nor any evidence to support an inference of discrimination on the part of the Government. In

short, the Court agrees with the magistrate judge that Broussard presents no evidence showing

that the Government “chose to prosecute Mr. Broussard, who is allegedly responsible for

many deaths, instead of D.L.S., who allegedly bears some responsibility for one [death], for

an improper reason.” (R&R at 20.) Broussard’s motion seeking dismissal of the Indictment

on this basis is therefore denied.

           3. Speedy Trial Violation

       As noted earlier, in the R&R, Magistrate Judge Menendez found that Broussard’s right

to a speedy trial had not been violated. (Id. at 31–38.) She noted that Broussard asserted a

violation of his Fifth Amendment due process rights due to the delay between the dates of the

offenses and the filing of the Indictment, and a violation of his Sixth Amendment right to a

speedy trial. (Id.) Broussard does not claim a speedy trial violation under the Speedy Trial

Act, 18 U.S.C. § 3161. (See R&R at 31 n.18.)



                                               18
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 19 of 24




       In his Objections, Broussard raises speedy trial concerns and “prejudicial pre-

indictment delay” in the context of his Motions to Dismiss the Indictment. (Objs. at 6–7.) In

a single sentence, he states, “The defendant finds it contradictory that the Court would believe

that the government would be entitled to the plea-bargaining exception of the vindictive

prosecution claim in regards to the offered plea deal within the [Middle District of

Pennsylvania], but not hold responsibility [sic] for the delay in effort to secure such plea deal.”

(Id. at 7) (emphasis in original).

       This “objection,” in the form of a statement, affords Broussard no relief. As an initial

matter, the Court is unaware of any findings in the R&R of a “plea-bargaining exception” to

which Broussard refers. The magistrate judge properly observed that the Sixth Amendment

guarantees a right to a speedy trial, which attaches at the time of arrest or indictment,

whichever is earlier, and continues until the beginning of trial. U.S. Const. amend. VI; United

States v. Flores-Lagonas, 993 F.3d 550, 563 (8th Cir. 2021). Courts consider four factors in

determining whether a violation has occurred: (1) the length of the delay; (2) the reason for

the delay; (3) the defendant’s assertion of his right; and (4) prejudice to the defendant. Barker

v. Wingo, 407 U.S. 514, 420 (1972).

       Magistrate Judge Menendez carefully applied these factors under Barker. She found

that the length of the delay, which at the time of the R&R’s filing exceeded 27 months,

weighed in Defendant’s favor, but that most of the reasons for the delay were not attributable

to the Government, either in Pennsylvania or Minnesota. (R&R at 33–36.) As to the delays

in Pennsylvania, Magistrate Judge Menendez noted that “the record supports that a

combination of delays to which Mr. Broussard agreed to enable plea negotiations, delays

                                                19
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 20 of 24




requested by the defendant to enable trial and motion preparation, delays related to Mr.

Broussard changing counsel, and, to a lesser extent, a delay caused by the death of a judge,

were responsible for the passage of approximately four years in Pennsylvania.” (Id. at 34.)

The magistrate judge appropriately gave little weight to Broussard’s focus on the

Government’s “motives,” in which he surmised that the delays were “primarily an effort to

further coerce a plea agreement.” (Id. at 34 n.20.)

       Magistrate Judge Menendez also correctly cited authority for the proposition that “a

delay occasioned by the prosecution of the defendant in another jurisdiction is not a basis for

a dismissal on constitutional speedy-trial grounds.” (Id. at 34) (quoting United States v. Ellis,

622 F.3d 784, 791 (8th Cir. 2010) (internal citations omitted)). She found that the proceedings

in Minnesota have proceeded in a timely fashion, although the Court has faced a reduced

ability to hold court appearances during the global COVID-19 pandemic. (Id. at 35–36.)

Accordingly, Magistrate Judge Menendez found that consideration of the second Barker

factor—the reason for the delay—“weigh[ed] strongly against a finding of a constitutional

violation.” (Id. at 36.)

       Regarding the final two Barker factors, Magistrate Judge Menendez found that

Broussard had only recently invoked his right to a speedy trial, which weighed “somewhat

against” his Sixth Amendment claim, and that he was unable to demonstrate prejudice, which

weighed against a finding of a constitutional violation. (Id. at 36–37.)

       The Court has fully reviewed the parties’ arguments, Defendant’s Objections, and the

magistrate judge’s analysis, and concurs with the magistrate judge. Broussard’s objection



                                               20
        CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 21 of 24




based on “Prejudicial Pre-indictment Delay and Speedy Trial Violation” is therefore

overruled. His motions seeking dismissal on this basis are therefore denied.

           4. Remaining Issues

        In conclusion, the Court has conducted a careful review of the portions of the R&R to

which Broussard objects. Broussard lodges no specific objection to the magistrate judge’s

recommendation on his Motion to Suppress. To the extent that he objects in general, he

simply states in his introductory paragraph, “Defendant relies on his previously submitted

Motions for Dismissal, Suppression and Miscellaneous Requests.” (Objs. at 1.) Under such

circumstances, de novo review is not required, and the Court reviews an R&R for clear error.

See Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015)

(observing that objections to an R&R that “are not specific but merely repeat arguments

presented to and considered by a magistrate judge are not entitled to de novo review”). The

Court finds no clear error in the magistrate judge’s analysis of Broussard’s suppression

motion and agrees with her recommendation. Accordingly, his Motion to Suppress is denied.

        B. Objections to the Order

        As noted earlier, Broussard also objects to two of the rulings in the magistrate judge’s

Order on his non-dispositive motions, (Objs. at 7–8), which the Court addresses below.

Because he lodges no objections to any other rulings in the Order, the Court does not address

them.

               1. Motion for Disclosure of Brady and Giglio Material

        Magistrate Judge Menendez denied as moot Broussard’s Motion for Disclosure of

Brady and Giglio Material, in which he sought information regarding a Pennsylvania police

                                               21
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 22 of 24




officer who is alleged to have engaged in inappropriate and criminal conduct. (See Order at

3.) The Government represented that the information was not exculpatory because it was

irrelevant, and raised additional considerations that might prevent its disclosure. (Id.) In

supplemental briefing on this issue, however, the Government stated that its prior

considerations about the disclosure of the information had abated, and it represented that the

information had been provided to Broussard. (Id.) Accordingly, Magistrate Judge Menendez

denied his motion as moot.

       Regarding Broussard’s more general request for material embraced by Brady, Giglio,

and their progeny, Magistrate Judge Menendez ordered the Government to disclose any such

information favorable to the defense as soon as it becomes aware of it. (Id.)

       In Broussard’s Objections, he argues that “the Court fails to acknowledge the

inconsistency and contradictory nature of the government’s position when discussing this

material,” and also that the Court “fails to acknowledge that the provided Brady material

would be insufficient to support a request for dismissal.” (Objs. at 8.) Neither of these

arguments provides a basis for relief, particularly as the Government has provided the

requested information, and there is no clear error. Broussard’s Objections are overruled on

this basis and this portion of the Order is affirmed.

              2. Motion for a Bill of Particulars

       Broussard also argues that the magistrate judge erred in denying his Motion for a Bill

of Particulars. He contends that a Bill of Particulars is necessary to “narrow the indictment’s

vague nature and help the defendant aid with more precision any potential experts he may

seek in defense of the government’s allegations.” (Id. at 9.) In particular, he asks the

                                               22
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 23 of 24




Government to identify the following: (1) the controlled substances for which dibutylone and

4-EMC are the alleged isomers; (2) the controlled substances for which the alleged controlled

substance analogues are substantially similar; (3) whether the alleged controlled substance

analogues are so defined because of their alleged physiological effects or because Broussard

allegedly represented or intended such effects, or both; and (4) “the methodology and basis

for such conclusions” that support the Government’s responses to these requests. (Id. at 8–

9.)

       In the Order, Magistrate Judge Menendez correctly observed that the purpose of a bill

of particulars is to inform the defendant of the nature of the charges against him in order to

prepare for trial and to avoid or limit the risk of unfair surprise at trial. (Order at 4–5) (citing

United States v. Livingstone, 576 F.3d 881, 883 (8th Cir. 2009)). She further noted that “[A]n

indictment is sufficient if it, first, contains the elements of the offense charged and fairly

informs a defendant of the charge against which he must defend, and, second, enables him to

plead an acquittal or conviction in bar of future prosecutions for the same offense.” (Id. at 5)

(quoting United States v. Morris, 18 F.3d 562, 568 (8th Cir. 1994)). Magistrate Judge

Menendez found that any ambiguity that Brossard attributed to the Indictment was “a product

of his incorrect premise that there is a fundamental flaw in the government’s theory.” (Id.)

Because the magistrate judge rejected that premise, she determined that the Indictment fully

and fairly informed Broussard of the charges against him, and that any arguable lack of

information that he might have previously had regarding how the Government intends to

prove its case at trial “has been more than corrected by the government’s extensive briefing

in this case, where it has transparently and in detail described its theory of the case.” (Id.)

                                                23
       CASE 0:19-cr-00101-SRN-KMM Doc. 69 Filed 09/15/21 Page 24 of 24




       The Court agrees with Magistrate Judge Menendez’s analysis of this issue and finds

no clear error. Broussard’s argument rests upon a misreading of the law, and the Indictment

and the Government’s filings in this matter sufficiently apprise Broussard of the charges

against him and enable him to prepare for trial. Livingstone, 576 F.3d at 883. Accordingly,

Broussard’s objections are overruled with respect to his Motion for a Bill of Particulars and

the Order is affirmed.



THEREFORE, IT IS HEREBY ORDERED THAT:

       1. Defendant’s Objections [Doc. No. 65] are OVERRULED;

       2. The R&R [Doc. No. 62] is ADOPTED;

       3. Defendant’s Motions to Dismiss the Indictment [Doc. Nos. 5, 6, 9, and 44] are
          DENIED;

       4. Defendant’s Motion to Suppress [Doc. No. 45] is DENIED;

       5. The July 13, 2021 Order [Doc. No. 63] is AFFIRMED;

       6. Defendant’s Motion for Disclosure of Brady and Giglio Material [Doc. Nos. 49]
          is DENIED AS MOOT; and

       7. Defendant’s Motion for a Bill of Particulars [Doc. No. 51] is DENIED.



Dated: September 15, 2021                         s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                             24
